                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF MISSOURI
                                EASTERN DIVISION

MICHELE ROSE aka                       )
MICHELLE ROSE BERNSTEIN,               )
                                       )
             Plaintiff,                )
                                       )
v.                                     )      Case No. 4:18 CV 388 RWS
                                       )
MIDLAND NATIONAL LIFE                  )
INSURANCE COMPANY,                     )
                                       )
             Defendant,                )
                                       )
v.                                     )
                                       )
THE ESTATE OF JOEL S.                  )
BERNSTEIN,                             )
                                       )
      Third-Party Defendant.           )


                           MEMORANDUM AND ORDER
      In her amended complaint Plaintiff Michele Rose alleges that she was

married to decedent Joel Bernstein. Rose and Bernstein were divorced before

Bernstein’s death. Rose alleges that she is the beneficiary of Bernstein’s life

insurance policy issued by Defendant Midland National Life Insurance Company.

Because it was unclear whether Rose or the Estate of Joel S. Bernstein was entitled

to the policy proceeds, Midland added the Estate of Joel S. Bernstein to this case as

a third-party defendant. Midland deposited the insurance proceeds with the Court
and was dismissed from the case. Rose and the Estate have filed cross motions for

summary judgment seeking the full proceeds. Because Rose’s designation as the

beneficiary was terminated by operation of law and was not otherwise revived, I

will grant summary judgment to the Estate.


         Background1

         Plaintiff Michele Rose was married to Joel S. Bernstein on November 23,

1984. During the marriage, Bernstein purchased a life insurance policy (Policy)

with a face value of $130,000. Bernstein designated Rose as the beneficiary of the

Policy. Bernstein and Rose agreed to divorce and entered an Interspousal

Agreement (Agreement) on August 18, 1989. The Agreement stated that the

parties mutually released each other from all claims and obligations not preserved

in the Agreement. The Policy was not mentioned in the Agreement. Article 19.1 of

the Agreement provided that any “modification or waiver of any provisions of this

Agreement shall be effective only if made in writing and executed with the same

formalities as this Agreement.”


1
  Rose has filed a motion to disregard some of the Estate’s responses to Rose’s statement of undisputed facts that she
submitted in support of the motion for summary judgment. Rose contends that the Estate’s denial of several “facts”
should be disregarded because the Estate failed to provide admissible evidence in opposition to these “undisputed”
fact statements. Under Local Rule 4.01(E), a party opposing the statement of material facts shall dispute them “with
specific references to portions of the record, where available, upon which the opposing party relies.” (emphasis
added). Because the “facts” that Rose submits are based solely on her own information and belief there is not any
portion of the record available to oppose the motion. As a result, the Estate’s opposition is appropriate and Rose’s
motion is without merit. In addition, I note that Rose failed to file any response to the Estate’s motion for summary
judgment including the Estate’s statement of undisputed facts.
                                                            2
      On June 28, 1990, a final divorce hearing was held in the Superior Court of

New Jersey, Chancery Division, Family Part, Bergen County, in Docket No. FM-

202236-90. Rose and Bernstein both attended the hearing. On the same date, the

court entered a Final Judgment of Divorce. The Judgment incorporated the

Agreement. The Judgment also ordered the parties to comply with each and every

obligation in the Agreement. In addition, the Judgment contained a handwritten

notation that the Agreement was “orally amended.” There are two additional

handwritten notations on the Judgment. One reads “6/28 Amended pay $200

through March 1991.” This appears to amend Article 3.1(b) of the Agreement that

Bernstein agreed to pay Rose $200 per week through November 1, 1990. The

other handwritten notation reads “Def. may resume use of her former name of

Rose.” Nothing in the Judgment addressed Bernstein’s life insurance policy at

issue in the present case. Rose argues that Bernstein agreed orally to amend the

Interspousal Agreement to keep Rose as the beneficiary of Bernstein’s life

insurance policy after the divorce. Both the Estate and Rose have moved for

summary judgment.


       Legal Standard

      Summary judgment is appropriate if the evidence, viewed in the light most

favorable to the nonmoving party, demonstrates that there is no genuine issue as to

                                         3
any material fact and that the moving party is entitled to judgment as a matter of

law. Lynn v. Deaconess Medical Center, 160 F.3d 484, 486 (8th Cir. 1998)(citing

Fed. R. Civ. P. 56(c)). The party seeking summary judgment bears the initial

responsibility of informing the court of the basis of its motion and identifying those

portions of the affidavits, pleadings, depositions, answers to interrogatories, and

admissions on file which it believes demonstrates the absence of a genuine issue of

material fact. Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986). When such a

motion is made and supported by the movant, the nonmoving party may not rest on

his pleadings but must produce sufficient evidence to support the existence of the

essential elements of his case on which he bears the burden of proof. Id. at 324. In

resisting a properly supported motion for summary judgment, the plaintiff has an

affirmative burden to designate specific facts creating a triable controversy.

Crossley v. Georgia Pacific Corp., 355 F.3d 1112, 1113 (8th Cir. 2004).

      Discussion

      The question to be resolved in this case is which party is the lawful

beneficiary of Bernstein’s life insurance policy. No one disputes that New Jersey

law controls the issue. The parties were divorced in New Jersey. The life

insurance policy was issued to Bernstein, a New Jersey resident. Under New

Jersey law a divorce operates to automatically revoke the disposition of property to

                                          4
a former spouse in a governing instrument. N.J.S.A. § 3B:3-14.2 A governing

instrument includes a life insurance policy. § 3B:1-1. Hadfield v. Prudential Ins.

Co., 408 N.J. Super. 48, 53, 973 A.2d 387, 390 (App. Div. 2009) (the designation

of spouse on a life insurance policy is revoked upon a divorce). The statute

revokes the designation except “as provided by the express terms of a governing

instrument, a court order, or a contract relating to the division of marital estate”

which provides otherwise. § 3B:3-14(a).


         The parties do not dispute that the divorce would operate under New Jersey

law to revoke Rose’s designation as the beneficiary of the policy. If an agreement

to maintain Rose as the beneficiary was expressed in a court order or in a contract

relating to the marital assets then Rose would be preserved as the beneficiary by

operation of § 3B:3-14(a).


         Rose filed an affidavit in support of her motion for summary judgment. In it

she declares that “Bernstein agreed orally to amend the drafted Interspousal

Agreement and keep me as a beneficiary of the Policy …” [Doc. # 40, Ex. A, Rose

2
  The statute in pertinent part reads:
a. Except as provided by the express terms of a governing instrument, a court order, or a contract relating to the
division of the marital estate made between the divorced individuals before or after the marriage, divorce or
annulment, a divorce or annulment:
(1) revokes any revocable:
(a) dispositions or appointment of property made by a divorced individual to his former spouse in a governing
instrument and any disposition or appointment created by law or in a governing instrument to a relative of the
divorced individual's former spouse;
N.J. Stat. Ann. § 3B:3-14 (West)

                                                           5
Aff.]3 Rose asserts that the notation on the Final Judgement of Divorce that the

Agreement, “as orally amended,” is incorporated into the judgment supports her

position. Two issues prevent Rose’s affidavit from establishing that the

Agreement was amended. First, the Agreement itself expressly states that any

“modification or waiver of any provisions of this Agreement shall be effective only

if made in writing and executed with the same formalities as this Agreement.” The

Agreement was not modified in writing. It does not address the life insurance

policy or make any reference to Rose being maintained as the beneficiary of the

Policy. By operation of the express terms of the Agreement, as incorporated by the

Final Judgment of Divorce, the Agreement could not be orally modified. Any oral

amendment would not be binding or valid.


         The second reason Rose’s argument fails is the Judgment itself. The

Judgment does note that the Agreement “as orally amended” is incorporated into

the Judgment. The only amendment to the Agreement noted on the Judgment is

the extension of time Bernstein would pay Rose $200 a week. That notation

modified the terms of the Agreement. That modification is the sole provision

identified which would encompass the “as orally amended” notation. A significant

amendment like the addition of the life insurance policy and its named beneficiary
3
 Rose also asserts in her affidavit that she was not present at the divorce hearing but the Final Judgment of Divorce
notes that she was present. In addition, she asserted that the hearing was held on July 9, 1990. In her reply brief she
conceeds that the hearing was held on June 28, 1990 and that she was present.
                                                            6
would be expected to be noted on the Judgment like the extension of weekly

payments was noted. The Judgment itself does not mention the life insurance

policy or the designation of Rose as the beneficiary of the policy. Nor has any

party produced a transcript of the proceeding which would be an official record of

the court proceeding.


      Because Rose has failed to produce a court order or a valid contract relating

to the division of marital estate which designates her as the continued beneficiary

of the Policy, her designation as beneficiary was revoked by operation of New

Jersey law. As a result, the Estate is entitled to summary judgment in this matter.


      Accordingly,

      IT IS HEREBY ORDERED that Third-Party Defendant the Estate of Joel

S. Bernstein’s motion for summary judgment [51] is GRANTED.

      IT IS FURTHER ORDERED that Plaintiff Michele Rose’s motion for

summary judgment [38] is DENIED.

      IT IS FURTHER ORDERED that Plaintiff Michele Rose’s motion to

disregard Defendant’s response to her undisputed facts in support of her motion for

summary judgment [47] is DENIED.




                                          7
      IT IS FURHTER ORDERED that the Clerk of Court shall disburse the

funds held in this matter to Third-Party Defendant the Estate of Joel S. Bernstein.




                                        _________________________________
                                        RODNEY W. SIPPEL
                                        UNITED STATES DISTRICT JUDGE

Dated this 8th day of February, 2019.




                                          8
